In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-10-00196-CR
         ______________________________


   LAWRENCE TIMOTHY MCTIGUE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 10-0134X




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION

       Lawrence Timothy McTigue, appellant, has filed with this Court a motion to dismiss his

appeal. The motion is signed by McTigue and by his counsel in compliance with Rule 42.2(a) of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule

42.2, we grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.



                                             Jack Carter
                                             Justice

Date Submitted:      January 5, 2011
Date Decided:        January 6, 2011

Do Not Publish




                                                2